Citation Nr: 0738520	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bleeding ulcers.

2.  Entitlement to service connection for colitis.

3.  Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to September 1993 and September 25, 1996 to October 4, 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bleeding ulcers, colitis, 
and a lung condition.  In May 2007, the veteran testified 
before the undersigned at a Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for bleeding ulcers, 
colitis, and a lung condition.  A review of his service 
medical records reveals a March 1991 finding of complaints of 
upset stomach with vomiting and diarrhea.  The impression was 
acute gastroenteritis.  A May 1993 service medical record 
also shows an impression of bronchitis.  

Current VA medical records dated from 2001 to 2005 show 
findings of ulcerative colitis, irritable bowel syndrome, and 
gastroesophageal reflux disease.  A June 2001 VA medical 
record further notes that the veteran had chronic diarrhea 
since May 2000 and severe diarrhea since November 2000.  VA 
medical records dated from 2002 to 2007 show findings of 
pulmonary alveolar proteinosis, upper respiratory infection, 
and bronchitis.  

Given the in-service complaints, the medical evidence 
suggesting current disabilities, and the veteran's lay 
testimony as to his history of symptoms, the Board finds that 
an examination is necessary prior to final appellate review.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (Holding 
that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge).  See also McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that the "may 
be associated" element of 38 C.F.R. § 3.159 for determining 
whether a VA examination is warranted is a low threshold).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
gastroenterology examination to determine 
whether his current findings of ulcerative 
colitis, irritable bowel syndrome, 
gastroesophageal reflux disease, and/or 
chronic diarrhea were at least as likely 
as not first manifested during a period of 
active service.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should also elicit from the 
veteran details about the history and date 
of onset of his gastrointestinal symptoms.  
The examiner must provide a detailed 
rationale for all medical opinions.

2.  Schedule the veteran for a VA 
pulmonary examination to determine whether 
his current findings of pulmonary alveolar 
proteinosis, upper respiratory infection, 
and/or bronchitis were at least as likely 
related to a period of active service, to 
include the episode of acute bronchitis in 
May 1993.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should also elicit from the 
veteran details about the history and date 
of onset of his respiratory/pulmonary 
symptoms.  The examiner must provide a 
detailed rationale for all medical 
opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

